         Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 1 of 6


 1   BRIAN R. CHAVEZ-OCHOA, CA SBN: 190289
     KATHERINE DOMENICO, CA SBN: 258893
 2   CHAVEZ-OCHOA LAW OFFICES, INC.
     4 JEAN STREET, SUITE 4
 3   VALLEY SPRINGS, CALIFORNIA 95252
     TEL (209) 772-3013
 4   FAX (209) 772-3090
     Email: brianr@chavezochoalaw.com
 5
     JAMES M. HENDERSON, N.C. SBN: 49845
 6   JAMES M. HENDERSON LAW OFFICE
     3125 BURGAW HWY
 7   JACKSONVILLE, NORTH CAROLINA 28540
     TEL (910) 381-0317
 8   Email: JMHenderson58@gmail.com
     Admitted Pro Hac Vice
 9
     Attorneys for Plaintiffs,
10   BEST SUPPLEMENT GUIDE, LLC;
     SEAN COVELL, an individual
11
                            UNITED STATES DISTRICT COURT
12
                           EASTERN DISTRICT OF CALIFORNIA
13
     BEST SUPPLEMENT GUIDE, LLC;                    CASE NO.: 2:20-cv-00965-JAM-CKD
14   SEAN COVELL, an individual,
                                                    STIPULATION AND ORDER GRANTING
15                                                  PLAINTIFFS’ REQUEST TO FILE THE
                 Plaintiff,
16        vs.                                       THIRD AMENDED VERIFIED
                                                    COMPLAINT AND GRANTING THE
17                                                  EXTENSION OF TIME FOR THE
     GAVIN NEWSOM, in his official                  DEFENDANTS TO RESPOND THERETO
     capacity as the Governor of                    [L.R. 144; USCS Fed Rules Civ
18
     California; et al.,                            Proc R 15]
19
                 Defendants.
20
21
22
23
          WHEREAS, a responsive pleading to Plaintiffs’ May 12, 2020,
24
     Complaint [Dkt. 1] was initially due on or before June 4, 2020;
25
          WHEREAS, pursuant to Local Rule 144(a), all Plaintiffs and
26
     Defendants in this action previously stipulated to a two-week
27
     extension to respond to the Complaint, until June 18, 2020 [Dkt.
28

                                                        CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   1   -           4 JEAN STREET, SUITE 4
                                                       VALLEY SPRINGS, CALIFORNIA 95252
                                                                (209) 772-3013
            Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 2 of 6


 1   20];
 2          WHEREAS, on June 3, 2020, before any Defendant had filed a
 3   responsive pleading, Plaintiffs filed a First Amended Complaint
 4   [Dkt. 22];
 5          WHEREAS, the Parties had met-and-conferred and agreed that
 6   additional     time    to    evaluate         the    updated     State    guidance      was
 7   appropriate     –     including    whether          Plaintiffs     will      be    seeking
 8   further amendment of the pleadings;
 9          WHEREAS,     the     Parties   further         agreed     that    a    three-week
10   extension of the time to respond to the First Amended Complaint,
11   up to and including Thursday, July 9, 2020, provided sufficient
12   time     without      prejudicing         any       Party   or     providing       unfair
13   disadvantage related to the upcoming July 4, 2020 holiday;
14          WHEREAS, the Court approved the additional extension of
15   time and issued an order regarding same on June 11, 2020 [Dkt.
16   24];
17          WHEREAS, due to certain developments in the case that took
18   place after the filing of the First Amended Complaint on June 3,
19   2020, it became necessary for the Plaintiffs to file a Second
20   Amended Complaint;
21          WHEREAS, the Parties had met-and-conferred and agreed that
22   the Plaintiffs could file the Second Amended Complaint;
23          WHEREAS,     the     Parties   had         met-and-conferred          and   further
24   agreed that the Defendants’ responsive pleadings to the Second
25   Amended Complaint, once filed, would be due three (3) weeks from
26   the date an order issues from the Court accepting the Second
27   Amended Complaint as filed;
28          WHEREAS, the Court approved the Stipulation of the Parties

                                                           CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER      -   2   -           4 JEAN STREET, SUITE 4
                                                          VALLEY SPRINGS, CALIFORNIA 95252
                                                                   (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 3 of 6


 1   and issued an order regarding same on July 2, 2020. [Dkt. 26];
 2        WHEREAS,     on    July   5,   2020,        Plaintiffs      filed   the   Second
 3   Amended Complaint [Dkt. 27];
 4        WHEREAS,     the    Plaintiffs         wish    to    file   a   Third     Amended
 5   Complaint necessitated by the developments in the case that took
 6   place between the filing of the Second Amended Complaint on July
 7   5, 2020, and present, as the Plaintiffs’ businesses have now
 8   been ordered to close their indoor operations again.
 9        WHEREAS, the Parties have met-and-conferred and agreed that
10   the Plaintiffs could file the Third Amended Complaint reflecting
11   the current developments;
12        WHEREAS,     the   Parties     have        further    met-and-conferred          and
13   agreed that the Defendants’ responsive pleadings to the Third
14   Amended Complaint, once filed, would be due three (3) weeks from
15   the date an order issues from the Court accepting the Third
16   Amended Complaint as filed;
17        WHEREAS, pursuant to Local Rule 144(a) and Federal Rules of
18   Civil Procedure, Rule 15, and in an abundance of caution, the
19   Parties are requesting Court approval of both stipulations; and
20        WHEREAS, pursuant to Local Rule 137(b), the proposed order
21   may be contained in the stipulation itself, and the Parties
22   elect to do so here to minimize the duplication of documents or
23   efforts and will provide a copy of the stipulation and proposed
24   order in Word version for the Court’s convenience.
25        NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
26   THEIR RESPECTIVE COUNSEL to the following:
27        1.     That counsel of record have the authority to enter
28   into this Stipulation on behalf of their respective clients.

                                                         CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER    -   3   -           4 JEAN STREET, SUITE 4
                                                        VALLEY SPRINGS, CALIFORNIA 95252
                                                                 (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 4 of 6


 1        2.     The Plaintiffs may file the Third Amended Complaint,
 2   attached hereto as Exhibit A pursuant to Local Rule 137 (Federal
 3   Rules of Civil Procedure, Rule 5).
 4        3.     The    Defendants’      responsive       pleadings      to   the    Third
 5   Amended Complaint shall be due three (3) weeks from the date an
 6   order     issues   from    the     Court        accepting   the    Third     Amended
 7   Complaint as filed.
 8
          IT IS SO STIPULATED.
 9
     DATED:    July 27, 2020            MEYERS, NAVE, RIBACK, SILVER &
10                                      WILSON
11
                                            /s/ Deborah J. Fox (as authorized
12                                      By: on 7/24/2020)
                                            Deborah J. Fox
13                                          T. Steven Burke, Jr.
                                            Attorneys for Defendants
14
                                            COUNTY OF SAN JOAQUIN; SUPERVISOR
15                                          MILLER; SUPERVISOR PATTI;
                                            SUPERVISOR VILLAPUDUA; SUPERVISOR
16                                          WINN; SUPERVISOR ELLIOTT;
                                            DIRECTOR CUNNINGHAM; DR. PARK;
17
                                            SHERIFF WITHROW; CITY OF LODI;
18                                          MAYOR KUEHNE; MAYOR PRO TEM
                                            NAKANISHI; COUNCILMEMBER
19                                          CHANDLER; COUNCILMEMBER MOUNCE;
                                            AND LODI POLICE CHIEF BRUCIA
20
21
22
23
24
25
26
27
28

                                                        CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER    -   4   -          4 JEAN STREET, SUITE 4
                                                       VALLEY SPRINGS, CALIFORNIA 95252
                                                                (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 5 of 6


 1   DATED:   July 27, 2020             CALIFORNIA DEPARTMENT OF JUSTICE
 2
                                            /s/ John W. Killeen (as
 3                                      By: authorized on 7/24/2020)
                                            JOHN W. KILLEEN
 4                                          Attorneys for Defendants
                                            GOVERNOR GAVIN NEWSOM, XAVIER
 5
                                            BECERRA AND SONIA ANGELL (AG)
 6
     DATED:   July 27, 2020             CHAVEZ-OCHOA LAW OFFICES, INC.
 7
 8
                                        By: /s/ Brian R. Chavez-Ochoa
 9                                          BRIAN R. CHAVEZ-OCHOA
                                            KATHERINE DOMENICO
10
                                            Attorneys for Plaintiffs
11                                          BEST SUPPLEMENT GUIDE, LLC; AND
                                            SEAN COVELL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   5   -        4 JEAN STREET, SUITE 4
                                                    VALLEY SPRINGS, CALIFORNIA 95252
                                                             (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 31 Filed 07/29/20 Page 6 of 6


 1
                                            ORDER
 2
          The Court, having reviewed the Parties’ stipulation
 3
     regarding the filing of the Third Amended Complaint and
 4
     extending the deadline for the Defendants to respond to
 5
     Plaintiffs’ Third Amended Complaint in this matter and good
 6
     cause appearing therefore,
 7
          IT IS HEREBY ORDERED as follows:
 8
          1.      The Plaintiffs may file a Third Amended Complaint.
 9
          2.      The Defendants’ responsive pleadings to the Third
10
                  Amended Complaint, once filed, shall be due three (3)
11
                  weeks from the date an order issues from the Court
12
                  accepting the Third Amended Complaint as filed.
13
          IT IS SO ORDERED.
14
     DATE:     July 29, 2020                /s/ John A. Mendez________________
15                                          UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   6   -        4 JEAN STREET, SUITE 4
                                                    VALLEY SPRINGS, CALIFORNIA 95252
                                                             (209) 772-3013
